SANBORN, Circuit Judge
(after stating the facts as above). This case presents a single question. Is a common carrier which operates, a railroad entirely within a single state, and transports thereon articles of commerce shipped in continuous passages from places without the state to stations on its road, or from stations on its road to points without the state, free from any common control, management, or arrangement with another carrier for a continuous carriage or shipment thereof, subject to the provisions of the safety appliance acts?
These acts declare that: “It shall be unlawful for any common carrier engaged in interstate commerce by railroad” (section 1) “to haul, or permit to be hauled or used on its line any car (except four-wheeled cars and certain logging cars, section 6) used in moving interstate traffic not equipped with couplers coupling automatically by impact” (section 2), and that any such common carrier hauling, or permitting to be hauled or used on its line, any such unequipped car shall be liable to a penalty of $100 for each violation of the act. Act March 2, 1893, c. 196, 27 Stat. 531, as amended by Act April 1, 1896, c. 87, 29 Stat. 85 [U. S. Comp. St. 1901, p. 3174] ; Act March 2, 1903, c. 976, 32 Stat. 943 [U. S. Comp. St. Supp. 1907, p. 885],
Importation into one state from another is the indispensable element, the test, of interstate commerce. Every part of every transportation of articles of commerce in a continuous passage from an inception in one state to a prescribed destination in another is a transaction of interstate commerce.. Goods so carried never cease to be articles of interstate commerce from the time they are started upon their passage in one state until their delivery at their destination in the other is completed, and they there mingle with and become a part of the great mass of property within the latter state. Their transportation never ceases to be a transaction of interstate commerce from its inception in one state until the delivery of the goods at their prescribed destinations in the other, and every one who participates in it, who carries the goods through any part of their continuous passage, unavoidably engages in interstate commerce. Rhodes v. Iowa, 170 U. S. 412, 418, 419, 426, 18 Sup. Ct. 664, 42 L. Ed. 1088; Kelley v. Rhoads, 188 U. S. 1, 23 Sup. Ct. 259, 47 L. Ed. 359; Houston Direct Nav. Co. v. Ins. Co. of North America, 89 Tex. 1, 32 S. W. 889, 891, 30 L. R. A. 713, 59 Am. St. Rep. 17; Leisy v. Hardin, 135 U. S. 100, 10 Sup. Ct. 681, 34 L. Ed. 128; Lyng v. Michigan, 135 U. S. 161, 10 Sup. Ct. 725, 34 L. Ed. 150; Caldwell v. North Carolina, 187 U. S. 622, 631, 632, 23 Sup. Ct. 229, 47 L. Ed. 336.
There is nothing in conflict with this proposition in Gulf, Colorado & Sante Fé Ry. Co. v. Texas, 204 U. S. 403, 27 Sup. Ct. 360, 51 L. Ed. 540, because in that case the prescribed destination of the inter*324s.tate shipment, whose origin' was in South Dakota, was Texarkana,. Tex. The assignee of the owner of the property who had shipped it to Texarkana rebilled the shipment from Texarkana, Tex., to Goldthwaite, in that state, and the Supreme Court held that the contract and carriage from Texarkana to Goldthwaite were intrastate and not interstate commerce. In the case at bar the consignors shipped the goods to their prescribed destinations in Colorado when they started them from Kansas City and Omaha, respectively, and they never rebilled nor changed the destinations. The goods went in continuous passages .from the origins of their transportation in eastern states to their final destinations upon the line of the Northwestern Company in Colorado. The rebilling practiced by the railroad companies without any new consents or contracts with the owners could not destroy or affect the interstate character of the shipments or of the transportation. The Northwestern Company was a common carrier; it transported from Boulder, Colo., to their prescribed destinations in that state, articles of interstate commerce consigned from cities in Missouri and Nebraska, respectively, upon continuous passages, to their designated destinations in Colorado. Each of thes°e transportations from the respective points in Missouri and Nebraska to the places of consignment of the goods in Colorado was a single interstate carriage and transaction, and the Northwestern Company, by reason of its transportation of these and like shipments through a part of their interstate carriage, necessarily became a “common carrier engaged in interstate commerce by railroads,” and thus fell within the literal terms and the ordinary meaning of the provision of the safety appliance acts, which declare that it shall be unlawful for “any common carrier engaged in interstate commerce by railroad to haul cars used in moving interstate traffic unequipped with automatic couplers." Counsel for the company contend that this statute should be construed to except companies independently participating in such transportation. But construction and interpretation have no place or function where the terms of the 'statute 'are clear and certain, and its meaning is plain. In Lake County v. Rollins, 130 U. S. 662, 670, 9 Sup. Ct. 651, 32 L. Ed. 1060, the Supreme Court, after discussing the application of this rule to contracts and Constitutions, said:
“So, also, where a law is expressed in plain and unambiguous terms, whether those terms are general or limited', the Legislature should he intended to mean what they have plainly expressed, and consequently no room is left for construction. U. S. v. Fisher, 2 Cranch, 358, 399, 2 L. Ed. 304; Doggett v. Railroad Company, 99 U. S. 72, 25 L. Ed. 301.”
No words or terms in the English language occur to us which could express with more clearness and certainty, than those embodied in this statute, the requirement that every common carrier engaged in interstate commerce by railroad shall equip the cars it uses to move interstate traffic, and that are not expressly excepted by the sixth section of the act, with automatic couplers. And if the Congress “should be intended to mean what they have plainly expressed,” they must have meant that no common carrier engaged in such commerce by railroad, whether its railroad was long or short, whether it was within one or many states, whether it was engaged much or little in that com*325merce, and whether it operated independently or under a common control, management, or arrangement with some other carrier, could lawfully move interstate traffic in its cars without first equipping them with automatic couplers, for so the Congress plainly enacted. This view of the effect of this legislation is not without authoritative support. The power to regulate commerce among the states is general, and includes authority to regulate all its parts, (1) the subjects of commerce, the articles, information, intelligence transported from state to state; (2) the transactors of commerce, the merchants, carriers, laborers who carry it on; (3) the means, the vehicles, the cars, steamboats, coaches, wagons by which subjects of commerce are carried; (4) the operation, the contracts, terms, rates under which it is conducted. While this power to regulate is general, the regulations themselves by means of which this power is exercised must necessarily be particular and appropriate to the respective parts of this commerce which they are enacted to govern. A regulation of the operation of a telegraph company or of an express company might not be an apposite or effective regulation of the operation of stage coaches. A regulation of the rates of transportation of carriers operating stage coaches, wagons, steamboats, street cars or cars moved by steam, might not constitute a suitable or appropriate regulation of the construction of those vehicles. Hence a decision which construes a regulation of the vehicles of commerce is the most apt, persuasive, and controlling in the interpretation of the acts under consideration, since they constitute regulations of carriages of this character.
By Act July 7, 1838, c. 191, 5 Stat. 304, and Act Aug. 30, 1852, c. 106, 10 Stat. 61, Congress provided for the inspection and licensing of vessels propelled by steam which were engaged in interstate commerce, and prohibited their operation without a license under a penalty of $500. The Daniel Ball, a steamboat, was navigating the Grand river in the state of Michigan without a license, and the United States brought a suit for the penalty. The owners of the vessel answered that the steamer was not engaged in trade or commerce between two or more states, but was employed solely in intrastate commerce. The parties to the suit stipulated that the vessel operated entirely within the state of Michigan between Grand Rapids, and Grand Haven, that she did not run in connection with, or in continuation of, any line of steamers or vessels on the lake, or any line of railway in the state, but that she was a common carrier between the two cities named, and “that some of the goods that she shipped to Grand Rapids and carried to Grand Haven were destined and marked for places in other states than Michigan, and that some of the goods which she shipped at Grand Haven came from other states and were destined for places withiii that state.” The Daniel Ball, 10 Wall. 557, 559, 19 L. Ed. 999. Upon this state of facts the Supreme Court affirmed the judgment for the penalty. Upon the matters pertinent to the questions in this case it said:
“In this case it is admitted that the steamer was engaged in shipping and transporting down Grand river goods destined and marked for other states than Michigan, and in receiving and' transporting up the river goods brought within the state from without its limits; but inasmuch as her agency in the *326transportation was entirely within the limits of the state, and she did not run in connection with, or in continuation of, any line of vessels or railway leading to other states, it is contended that she was engaged entirely in domestic commerce. But this conclusion does not follow. So far as she was employed in transporting goods destined1 for other states, or goods brought from without the limits of Michigan and destined to places within that state, she was engaged in commerce between the states, and however limited that commerce may have been, she was, so far as it went, subject to the legislation of Congress. She was employed as an instrument of that commerce, for whenever a commodity has begun to move as an article of trade from one state to another, commerce in that commodity between the states has commenced. The fact that several different and independent agencies are employed in transporting the commodity, some acting entirely in one state, and some acting through two or more states, dbes in no respect affect the character of the transaction. To the extent in which each agency acts in that transportation, it is subject to the regulation of Congress. It is said that if the position here asserted be sustained, there is no such thing as the domestic trade of a state; that Congress may take the entire control of the commerce of the country, and extend its regulations to the railroads within a state on which grain or fruit is transported to a distant market We answer that the present case relates to transportation on the navigable waters of the United States, and we are not called upon to express an opinion upon the power of Congress over interstate commerce when carried on by land transportation. And we answer, further, that we are unable to draw any clear and distinct line between the authority of Congress to regulate an agency employed in commerce between the states, when that agency extends through two or more states, and when it is confined in its action entirely within the limits of a single state. If its authority does not extend to an agency in such commerce, when that agency is confined within the limits of a state, its entire authority over interstate commerce may be defeated. Several agencies combining, each taking up the commodity transported at the boundary line at one end of a state, and leaving it at the boundary line at the other end, the fed'eral jurisdiction would be entirely ousted, and the constitutional provision would become a dead letter.”
The Daniel Ball, 10 Wall. 557, 565, 566, 19 L. Ed. 999; Foster et al. v. Davenport et al., 22 How. 244, 16 L. Ed. 248; Harmon v. City of Chicago, 140 Ill. 374, 29 N. E. 732; Houston Direct Nav. Co. v. Ins. Co. of North America, 89 Tex. 1, 32 S. W. 889, 891, 30 L. R. A. 713, 59 Am. St. Rep. 17; State v. Gulf, C. & S. F. Ry. Co. (Tex. Civ. App.) 44 S. W. 542, 543; Gulf, C. & S. F. Ry. Co. v. Fort Grain Co. (Tex. Civ. App.) 72 S. W. 419. The power to regulate interstate commerce is as complete upon the land as upon the navigable waters of the nation, and congressional regulation upon the former must be interpreted by the same rules and enforced with the same efficiency as like regulations upon the latter. In re Debs, 158 U. S. 564, 590, 591, 15 Sup. Ct. 900, 39 L. Ed. 1092. The plain and specific declaration of the acts of Congress before us, which has been recited, the familiar rule that where the terms of a statute are unambiguous and their meaning is plain there is no room for construction, and the apt and controlling opinion of the Supreme Court in the Daniel Ball Case .which decided, in a case strictly analogous, the material legal questions in this case,’ cogently persuade that the Northwestern Company was a common carrier engaged in interstate commerce by railroad within the true meaning of the safety appliance acts, and was thereby required to equip its cars with automatic couplers, and no doubt upon this subject would remain, were it not for the fact that judges whose ability, learning, and wisdom deserve and command the respect of all have reached *327a different conclusion, and counsel for the company invoke their decision and urge us to follow it.
In United States v. Geddes, 65 C. C. A. 320, 323, 131 Fed. 452, 455, the Circuit Court of Appeals of the Sixth Circuit held that a railroad company which transported articles of interstate commerce consigned from one state to another over a railroad entirely within a single state which it owned, under circumstances similar to those in the case at bar, was not “a common carrier engaged in interstate commerce by railroad,” within the meaning of the safety appliance acts, because the interstate commerce act (Act Feb. 4, 1887, c. 104, § 1, 24 Stat, 379 [U. S. Comp. St. 1901, p. 3154]) reads: “The provisions of this act shall apply to any common carrier or carriers engaged in the transportation of passengers or property wholly by railroad, or partly by railroad and partly by water, when both are used, under a common control, management or arrangement, for a continuous carriage or shipment from one state or territory of the United States, or the District of Columbia, to another state or territory of the United States, or the District of Columbia,” and because the defendant company was not engaged in the transportation with another carrier “under a common control, management or arrangement for a continuous passage or shipment” from one state to another. It is probable that the clause “under a common control, management or arrangement for a continuous carriage or shipment” in this act qualified common carriers “partly by railroad and partly by water” only, and had no application to such carriers wholly by railroad, although there is high authority to the contrary (U. S. v. Geddes, 65 C. C. A. 320, 131 Fed. 452; Interstate Commerce Commission v. Bellaire, Z. & C. Ry. Co. [C. C.] 77 Fed. 942; Ex parte Koehler [C. C.] 30 Fed. 867; U. S. v. Chicago, K. & S. R. Co. [C. C.] 81 Fed. 783) and it is certain that it is thus limited in its effect since the amendatory act of June 29, 1906 (34 Stat. 584, c. 3591, § 1 [U. S. Comp. St. Supp. 1907, p. 892]). But the Geddes Case was decided, and the argument in this case has been presented and will be considered, upon the theory that this clause in the original act was a part of the specification of the carriers wholly by railroad who were subject to its provisions.
The argument of counsel for the company, in support of the construction adopted by the Court of Appeals of the Sixth Circuit, is (1) that the part of the first section of the “interstate commerce act” quoted above, constituted a new and exclusive definition of carriers engaged in interstate commerce; (2) that Mr. Justice Shiras in Texas & Pacific Ry. Co. v. Interstate Commerce Commission, 162 U. S. 197, at page 212, 16 Sup. Ct. 666, at page 672 (40 L. Ed. 940) in speaking of this act, said, “It would be difficult to use language more unmistakably signifying that Congress had in view the whole field of commerce (excepting that wholly within a state) as well that between the states and territories as that going to or coming from foreign countries”; (3) that if that statement was accurate, then to be a “common carrier engaged in interstate commerce by railroad” within the meaning of the safety appliance act of 1893, which was enacted six years later, a railroad must be “engaged in the transportation of passengers or property wholly by railroad or partly by railroad and partly by water when *328both are used, under a common control, management or arrangement for .a continuous carriage or shipment” from one state to another; (4) that Congress sought to regulate interstate commerce by each act, and that having defined interstate commerce in the first act, the words “any common carrier engaged in interstate commerce” in the subsequent safety appliance acts were restricted to those carriers 'specified in that definition, and included only such as were so engaged with others under a common control, management, or arrangement for a continuous passage or shipment; and (5) that any other construction would compel railroad companies operating in single states, to which articles of interstate commerce that they might not lawfully refuse to carry were tendered for transportation, to comply with the safety appliance acts, and would thereby draw all commerce under national regulation. ■ A careful study of this argument in all its branches has brought to mind some reasons why it is not convincing, which will be briefly stated.
The major premise of the argument is that Congress by the act of 1887, made an authoritative definition of carriers engaged in interstate commerce by railroad and partly by railroad and partly by water, to which subsequent legislation and decision is subject; that after the passage of that act no carrier by railroad and no carrier partly by railroad and partly by water, who conducted within a single state a part of the continuous transportation of articles of interstate commerce, was engaged in that commerce, unless it conducted that carriage with some other carrier under a common control, management, or arrangement. for a continuous carriage or shipment. Is this the true construction and effect of the first section of the interstate commerce act of’1887? When Congress passed that statute, conclusive decisions and universal assent had established the rule of law that common carriers engaged entirely within a single state in the transportation of articles of interstate commerce included two classes: (a) Those who conducted that transportation with another or other carriers under a common control, management, or arrangement for a continuous carriage, or shipment; and (b) those who conducted such transportation alone, or with other carriers without any common control, management, or arrangement for such a carriage or shipment. The question whether or not carriers of the second class were engaged in interstate commerce was settled. The Daniel Ball Case, 10 Wall. 557, 565, 19 E. Ed. 999, and the cases cited supra under that case. It was not acute, debatable or open, and the purpose of the act of 1887 was not to answer it. If it had been the intention of Congress and the meaning of that act that the established rule of law upon that question should be abrogated, that a new definition of carriers engaged in interstate commerce should be made which would imperatively exclude the second class from interstate commerce, it is reasonable to believe that the lawmaking body would have made this purpose to cause so radical a departure from the law of the land clear and indisputable by a direct declaration and enactment which could easily have been written in a few lines, that henceforth carriers engaged in interstate commerce by railroad should include those of the first class only, or that they should exclude those of the second class. But the act con*329tains no such declaration or provision. On the other hand, in the face of the established rule of law that carriers by railroad engaged in interstate commerce consisted of both classes, the Congress enacted that “the provisions of this act shall apply to” the members of the first class, and there it stopped and enacted nothing more pertinent to this issue.
The existence of the two well-known classes of carriers engaged in interstate commerce, the absence of any declaration or enactment that the rule which included the members of both classes among such carriers should be abrogated or in any way modified, and the simple declaration of the act that its provisions should apply to the members of the first class without more upon this subject, render it difficult to believe that the purpose or effect of the first section of this statute was any other than to select out of all the carriers engaged in interstate commerce by railroad or partly by railroad and partly by water, and to specify, as its clear and certain words purport to do, the class of those carriers to which its provisions apply. The remark of Mr. Justice Shiras in Texas & Pacific Ry. Co. v. Interstate Commerce Commission, 162 U. S. 212, 16 Sup. Ct. 672 (40 L. Ed. 940), with reference to the interstate commerce act, that “It would be difficult to use language more unmistakably signifying that Congress had in view the whole field of commerce, excepting commerce wholly within a state,” is not persuasive upon the legal issue before us, (a) because this question was not presented, discussed, or decided in that case, wherein the court was considering only the relation of the circumstances, conditions, and rates of transportation of foreign commerce to the circumstances, conditions, and rates of transportation of interstate commerce under the act of 1887, and expressions in the opinions of courts are not authoritative beyond the questions which they were considering and deciding when they used them (Cohens v. Virginia, 6 Wheaton, 264, 299, 5 L. Ed. 257), (b) because the statement that Congress had in view the whole field of interstate commerce when it passed this act is far from an assertion, and could never have been intended to be a declaration that Congress had regulated, or had intended by that act to reguíate, every carrier engaged in interstate commerce within its regulating power, for that was obviously not the fact. It did not regulate and evidently did not intend to regulate carriers engaged in the transportation of subjects of interstate commerce by stage coach, by wagon,, entirely by water, or such carriers partly by water and partly by railroad, when they were not operating with other carriers under a common control, management, or arrangement, (c) because the statute expressly declared that the provisions of the act should apply to the members of a specific class of carriers engaged in interstate commerce, and omitted, and thereby excluded from subjection to its provisions, those of other classes. The amendatory act of June 29, 1906 (34 Stat 584, c. 3591, § 1 [U. S. Comp. St. Supp. 1907, p. 892]), is a demonstration that the original act was not .intended to and did not regulate all common carriers engaged in interstate commerce by railroad within the power of Congress, for the amendment applies the provisions of the act to common carriers engaged in interstate commerce wholly by railroad who are exempt from any common control, manage*330■ment, or arrangement with other carriers, and applies its provisions to many other carriers not subject to the terms of the original act.
The rule in pari materia, which counsel for the company invoke, the rule that the similar terms of statutes enacted for like purposes should receive like interpretations, is inapplicable 'to the interstate commerce act and the safety appliance acts, because the provision of the latter relative to the question before us is plain and explicit, and a statute falls under that rule only when its terms are ambiguous or its significance is doubtful (Endlich on Interpretation of Statutes, § 53, p. 67), and because the evils to be remedied, the objects to be accomplished, and the enactments requisite to attain them are radically different. It is true that each act- was a regulation of interstate commerce, but so are the Sherman anti-trust act, the employer’s liability act, the various acts regulating the inspection of steamboats, and the navigation of the inland rivers, lakes and bays, and many other acts, too numerous to mention or review. It does not follow from the facts that the interstate commerce act was first passed, and that it regulates commerce among the states, and declares that its provisions shall apply to the members of, a certain class of carriers engaged therein, that the Sherman anti-trust act, the safety appliance acts, and other subsequent acts regulating commerce apply to the members of that class only, in the face of the positive declarations of the later acts that they shall govern other parties and other branches of commerce. The subject of the first act was the contracts, the rates of transportation of articles of interstate commerce; the subject of the safety appliance acts was the construction of the vehicles, the cars, and engines which carry that commerce. The evils the former was passed to remedy were discrimination and favoritism in contracts and rates of carriage; the evils the latter was enacted to diminish were injuries to the employés of carriers by the use of dangerous cars and engines. The remedy for the mischiefs which induced the passage of the former act was equality of contracts and rates of transportation; the .remedy for the evils at which the latter act was leveled was the equipment of cars and engines with automatic couplers. Neither in their subjects, in the mischiefs they were enacted to remove, in the remedies required, nor in the remedies provided, do these acts relate to similar matters, and the rule that the words or terms of acts in pari materia should have similar interpretations ought not to govern their construction. The contention that if a railroad company conducting the transportation of articles of interstate commerce entirely within a single state and independent of other carriers, is held to be subject to the safety appliance acts, it must receive articles of interstate commerce for transportation, and all carriage both interstate and intrastate will thus become subject to national regulation, neither terrifies nor convinces.
The Constitution reserved to the nation the unlimited power to regulate interstate and foreign? commerce, and if that power cannot be effectually exercised without affecting intrastate commerce, then Congress may undoubtedly in that sense regulate intrastate commerce so far as- necessary, in order to regulate interstate commerce fully .and effectually. The people of the United States carved out of their *331sovereign power, reserved from the states, and granted to the Congress of the United States exclusive and plenary power to regulate commerce among the states and with foreign nations. That power is not subordinate, but it is paramount to all the powers of the states. If its independent and lawful exercise of this congressional power and the attempted exercise by a state of any of its powers impinge or conflict, the former must prevail and the latter must give way. The Constitution and the acts of Congress passed in pursuance thereof are the supreme law of the land. “That which is not supreme must yield to that which is supreme.” Brown v. Maryland, 12 Wheat. 419, 448, 6 L. Ed. 678; Gibbons v. Ogden, 9 Wheat. 1, 209, 210, 6 L. Ed. 23; Gulf, Colorado, etc., Ry. Co. v. Hefley, 158 U. S. 98, 15 Sup. Ct. 802, 39 L. Ed. 910; Int. Commerce Commission v. Detroit, etc., Ry. Co., 167 U. S. 633, 642, 17 Sup. Ct. 986, 42 L. Ed. 306; State Freight Tax Case, 15 Wall. 232, 275, 280, 21 L. Ed. 146; Pensacola Telegraph Co. v. Western Union Telegraph Co., 96 U. S. 1, 8, 24 L. Ed. 708; Chy Lung v. Freeman, 92 U. S. 275, 280, 23 L. Ed. 550; Ry. Co. v. Husen, 95 U. S. 465, 471, 472, 473, 24 L. Ed. 527; Hall v. De Cuir, 95 U. S. 485, 488-490, 497, 498-513, 24 L. Ed. 547; Cooper Mfg. Co. v. Ferguson, 113 U. S. 727, 736, 737, 5 Sup. Ct. 739, 28 L. Ed. 1137; Bowman v. Chicago, etc., Ry. Co., 125 U. S. 465, 479, 480, 481, 484, 485, 488, 489, 490, 491, 507, 508, 8 Sup. Ct. 689, 1062, 31 L. Ed. 700; Welton v. Missouri, 91 U. S. 275, 280, 23 L. Ed. 347; Lyng v. Michigan, 135 U. S. 161, 166, 10 Sup. Ct. 725, 34 L. Ed. 150; Norfolk, etc., Ry. Co. v. Pennsylvania, 136 U. S. 114, 115, 118, 120, 10 Sup. Ct. 958, 34 L. Ed. 394; Crutcher v. Kentucky, 141 U. S. 47, 57, 58, 59, 11 Sup. Ct. 851, 35 L. Ed. 649; Osborne v. Florida, 164 U. S. 650, 655, 17 Sup. Ct. 214, 41 L. Ed. 586; Caldwell v. North Carolina, 187 U. S. 622, 623, 23 Sup. Ct. 229, 47 L. Ed. 336. It was the evident and declared purpose of the safety appliance acts' to require every common carrier engaged in interstate commerce, and hence every common carrier so engaged independently in a single state, to comply with the requirements of the statute. No greater burden is thereby imposed upon a company engaged in such commerce within one state than upon one so engaged in more than one state. There was as urgent a demand, and as much reason and necessity,, for the protection of the lives and limbs of the servants of railroad companies operating in a single state as of preserving the lives and limbs of the servants of such companies operating across state lines. The safety appliance acts might be practically evaded and thus rendered futile if companies independently transporting articles of interstate commerce in single states could exempt themselves from their provisions by conducting all such transportation, except that across the imaginary lines which divide the states, by means of corporations operating in single states only, and finally the objection here under consideration was determined, to be untenable by the controlling opinion of the Supreme Court in the Daniel • Ball Case, where it was equally available, was considered and overruled (10 Wall. 565, 19 E. Ed. 999), for Congress has the same “fullness of control” over interstate commerce carried upon railroads and other artificial highways upon the land that it has over that borne upon the navigable *332waters of the nation. In re Debs, 158 U. S. 590, 591, 15 Sup. Ct. 900, 39 L. Ed. 1092.
Some of the reasons why the argument of counsel in support of the construction of these acts which they seek, has not proved convincing, have now been stated. There are, however, other and controlling considerations which deter us from the conclusion they urge. Congress^ enacted that “it shall be unlawful for any common carrier engaged in interstate commerce by railroad” to haul any car on its line, used in moving interstate traffic, unequipped with automatic couplers, except four-wheeled cars and certain logging cars and the engines which draw them. The construction of this enactment sought, in effect amends this positive declaration by importing into it the exception which appears in italics below, so that it would read, “it shall be unlawful for any common carrier engaged in interstate commerce by railroad, * * * except a common carrier engaged in interstate commerce by railroad wholly within a single state and mot under a common control, management or arrangement with any other carrier for a continuous carriage or shipment’’ to haul any car on its line used in moving interstate traffic unequipped with automatic couplers, except four-wheeled cars and certain logging cars and the engines used to haul them. But-where the Congress makes no exception from the clear and certain declaration of a statute, there is ordinarily a presumption that it intended to make none. McIver v. Ragan, 2 Wheat. 25, 29, 4 L. Ed. 175; Bank v. Dalton, 9 How. 522, 528, 13 L. Ed. 242; Vance v. Vance, 108 U. S. 514, 521, 2 Sup. Ct. 854, 27 L. Ed. 808; Railway Co. v. B’Shears, 59 Ark. 237, 244, 27 S. W. 2. By so much the more is it true that where the lawmaking body has made exceptions to the general terms of an act, as in this instance, the presumption is that it intended to make no more. Again, if Congress intended to ’make this exception, it was a secret intention which the safety appliance acts not only failed to express, but which their terms expressly negatived. It is the intention expressed, or necessarily implied, in the law, and that alone, to which courts may lawfully give effect. They may not assume or presume purposes and intentions that are neither expressed nor implied, and then construe into the law'the provisions to accomplish these assumed intentions. A secret intention of the lawmaking body cannot be legally interpreted into a statute which is plain and unambiguous, and which does not express or imply it. U. S. v. Wiltberger, 5 Wheat. 76, 5 L. Ed. 37; Bennett v. Worthington, 24 Ark. 487, 494; Tynan v. Walker, 35 Cal. 634, 95 Am. Dec. 152; Smith v. State, 66 Md. 215, 7 Atl. 49; Railway Co. v. Bagley, 60 Kan. 424, 56 Pac. 759.
The principal reasons which have been persuasive in the determination of the question in hand have now been stated. They have been presented at considerable length in deference to the opinion of the Court of Appeals of the Sixth Circuit in the Geddes Case, which it would have been a pleasure to follow, if'the proper result had been doubtful in our opinion. But this case has been presented to this court for decision. The exercise of its independent judgment has been invoked, and it may not be lawfully denied. The positive and explicit declaration of the first section of the safety appliance act of 1893 *333that “it shall be unlawful for any common carrier engaged in interstate commerce by railroad” to use any cars unequipped with automatic couplers except four-wheeled cars and logging cars in moving interstate traffic, the clearness and certainty of this language which prohibits interpretation, the absence of any expression of the exception which the court is asked to import into this statute, the presumption from the plain language of the law that the Congress intended to make no such exception, the rule that the courts may not insert in a statute an enactment of an assumed secret intention of the lawmaking body which is not expressed therein or necessarily implied, the fact that the interstate commerce act does not appear to us to define common carriers engaged in interstate commerce by railroad, but simply to apply the provisions of that act to the members of a specified class of these carriers, the fact that the interstate commerce act is not in pari materia with the safety appliance acts, either in its subject-matter, in the evils it assails, or in the remedies it provides, so that neither its language nor the construction thereof is apposite to or controlling of the terms or of the interpretation of the latter act, the reason of the case which as imperatively requires the protection from dangerous vehicles of the employés of companies independently engaged in interstate commerce by railroad entirely within single states, as it does the protection of the servants of other companies employed in the transportation of articles of interstate commerce by railroad, all these and other facts, rules, and reasons to which reference has been made, have converged upon our minds with compelling power, and forced them to the conclusion that Congress did not intend to, and did not, except from the provisions of the safety appliance acts common carriers engaged in the transportation of articles of interstate commerce entirely within single states respectively, and exempt from any common control, management, or arrangement with other carriers for a continuous carriage or shipment, but that it intended to, and did, expressly include them therein and subject them thereto.
The question at the head of this opinion must therefore be answered jn the affirmative, the judgment below must be reversed, and the case must be remanded to the District Court for a new trial, and it is so ordered.